EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach on May 20, 2021.
The application has been amended as follows:
CLAIM 14:
In line 11, after “connected” insert --in series--. 
In line 11, after “transistor” insert --of the clamp circuit--.
In lines 11 and 12, delete “in series”.
CLAIM 17:
In line 19, replace “it” with --a conductive path to the backgate--.
CLAIM 18:
In lines 3 and 4, delete “comprises a MOS transistor, wherein the MOS transistor”.
Specification
The amendment to the specification submitted on May 11, 2021 is acceptable.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims have been amended to incorporate the previously indicated allowable subject matter of previously presented claims 3, 8, 12, and 19 in new independent claims 3, 8, 12, and 17, respectively.  The exception is new independent claim 14 which does not include the limitations of previously presented claim 12.  However, the Examiner finds that Sawataishi fails to teach the clamp circuit or protection circuit unit as claimed.  Imura teaches a clamp circuit 12, but fails to teach the protection circuit unit as claimed.  The Examiner finds any attempt to modify Sawataishi or Imura in order to cure said deficiencies would exceed the threshold of impermissible hindsight.  
Claims 3-10, 12-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        5/20/21